OPINION — AG — ** DUAL OFFICE HOLDING, CITY OFFICIAL ** IN VIEW OF 11 Ohio St. 1978 Supp., 8-106 [8-106] AND 11 Ohio St. 1978 Supp., 13-109 [11-13-109], WHERE A HOME RULE MUNICIPALITY'S CHARTER OR ORDINANCE PROVIDES THAT THE SAME PERSON MAY HOLD MORE THAN ONE OFFICE WITHIN THE SAME MUNICIPAL CORPORATION, SUCH ORDINANCE OR CHARTER PROVISION SHALL PREVAIL OVER THE DUAL OFFICE HOLDING PROHIBITION FOUND IN 51 Ohio St. 1971 6 [51-6] . (OFFICERS, CITIES OR TOWNS) CITE: 51 Ohio St. 1971 6 [51-6] (PATRICIA D. DEMPS) == SEE OPINION NO. 88-591 (1988) ==